UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-32268 Kite Realty Group Trust (Exact Name of Registrant as Specified in its Charter) Maryland 11-3715772 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 30 S. Meridian Street, Suite 1100 Indianapolis, Indiana (Address of principal executive offices) (Zip code) Telephone: (317) 577-5600 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of Common Shares outstanding as of August 2, 2011 was 63,585,065 ($.01 par value) KITE REALTY GROUP TRUST QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 TABLE OF CONTENTS Page Part I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 4 Consolidated Statement of Shareholders’ Equity for the Six Months Ended June 30, 2011 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Cautionary Note About Forward-Looking Statements 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosure about Market Risk 30 Item 4. Controls and Procedures 31 Part II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults upon Senior Securities 32 Item 4. Removed and Reserved 32 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURES 33 2 Part I. FINANCIAL INFORMATION Item 1. Kite Realty Group Trust Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets: Investment properties, at cost: Land $ $ Land held for development Buildings and improvements Furniture, equipment and other Construction in progress Less: accumulated depreciation ) ) Net real estate investments Cash and cash equivalents Tenant receivables, including accrued straight-line rent of $10,124,407 and $9,113,712, respectively, net of allowance for uncollectible accounts Other receivables Investments in unconsolidated entities, at equity Escrow and other deposits Deferred costs, net Prepaid and other assets Total Assets $ $ Liabilities and Equity: Mortgage and other indebtedness $ $ Accounts payable and accrued expenses Deferred revenue and other liabilities Total Liabilities Commitments and contingencies Redeemable noncontrolling interests in Operating Partnership Equity: Kite Realty Group Trust Shareholders' Equity: Preferred Shares, $.01 par value, 40,000,000 shares authorized, 2,800,000 and 2,800,000 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Common Shares, $.01 par value, 200,000,000 shares authorized, 63,576,651 shares and 63,342,219 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid in capital and other Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Kite Realty Group Trust Shareholders' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Kite Realty Group Trust Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Minimum rent $ Tenant reimbursements Other property related revenue Construction and service fee revenue Total revenue Expenses: Property operating Real estate taxes Cost of construction and services General, administrative, and other Depreciation and amortization Total expenses Operating income Interest expense Income tax benefit (expense) of taxable REIT subsidiary Income (loss) from unconsolidated entities Other income Consolidated net income (loss) Net loss attributable to noncontrolling interests Net income (loss) attributable to Kite Realty Group Trust $ Dividends on preferred shares - - Net loss attributable to common shareholders $ Net loss per common share attributable to Kite Realty Group Trust common shareholders - basic & diluted: $ Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted Dividends declared per common share $ Consolidated net income (loss) $ Other comprehensive income Comprehensive income (loss) Comprehensive loss attributable to noncontrolling interests Comprehensive income (loss) attributable to Kite Realty Group Trust $ The accompanying notes are an integral part of these consolidated financial statements. 4 Kite Realty Group Trust Consolidated Statement of Shareholders’ Equity (Unaudited) Accumulated Other Preferred Shares Common Shares Additional Comprehensive Accumulated Shares Amount Shares Amount Paid-in Capital Loss Deficit Total Balances, December 31, 2010 $ ) $ ) $ Stock compensation activity — Proceeds from employee share purchase plan — — 23 — — Other comprehensive income — Acquisition of noncontrolling interest in The Centre — ) — — ) Offering costs — ) — — ) Distributions declared to common shareholders — ) ) Distributions to preferred shareholders ) ) Net loss attributable to Kite Realty Group Trust — ) ) Exchange of redeemable noncontrolling interests for common stock — Adjustment to redeemable noncontrolling interests - Operating Partnership — ) — — ) Balances, June 30, 2011 $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements 5 .Kite Realty Group Trust Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Consolidated net loss $ ) $ ) Adjustments to reconcile consolidated net loss to net cash provided by operating activities: Equity in (earnings) loss of unconsolidated entities ) Straight-line rent ) ) Depreciation and amortization Provision for credit losses Compensation expense for equity awards Amortization of debt fair value adjustment ) ) Amortization of in-place lease liabilities ) ) Distributions of income from unconsolidated entities — Changes in assets and liabilities: Tenant receivables Deferred costs and other assets ) ) Accounts payable, accrued expenses, deferred revenue and other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Acquisitions of interests in properties ) — Capital expenditures ) ) Change in construction payables Note receivable from joint venture partner — Contributions to unconsolidated entities ) — Net cash used in investing activities ) ) Cash flows from financing activities: Offering proceeds, net of issuance costs ) Acquisition of noncontrolling interest in The Centre ) — Loan proceeds Loan transaction costs ) ) Loan payments ) ) Distributions paid – common shareholders ) ) Distributions paid - preferred shareholders ) — Distributions paid – redeemable noncontrolling interests ) ) Distributions to noncontrolling interests in properties ) ) Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash investing and financing activities Settlement of loan in acquisition of noncontrolling interest in The Centre — The accompanying notes are an integral part of these consolidated financial statements. 6 Kite Realty Group Trust Notes to Consolidated Financial Statements June 30, 2011 (Unaudited) Note 1. Organization Kite Realty Group Trust (the “Company”), through its majority-owned subsidiary, Kite Realty Group, L.P. (the “Operating Partnership”), is engaged in the ownership, operation, management, leasing, acquisition, construction management, redevelopment and development of neighborhood and community shopping centers and certain commercial real estate properties in selected markets in the United States.At June 30, 2011, the Company owned interests in 63 properties (consisting of 53 retail operating properties, six retail properties under redevelopment and four commercial operating properties). As of this date, the Company also had three in-process retail development properties. Note 2. Basis of Presentation, Consolidation, Investments in Joint Ventures, and Non-controlling Interests The Company’s management has prepared the accompanying unaudited financial statements pursuant to the rules and regulations of the SEC.Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) may have been condensed or omitted pursuant to such rules and regulations, although management believes that the disclosures are adequate to make the presentation not misleading.The unaudited financial statements as of June 30, 2011 and for the three and six months ended June 30, 2011 and 2010 include, in the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial information set forth therein.The consolidated financial statements in this Form 10-Q should be read in conjunction with the audited consolidated financial statements and related notes thereto included in the Company’s 2010 Annual Report on Form 10-K.The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the disclosure of contingent assets and liabilities, the reported amounts of assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reported period.Actual results could differ from these estimates.The results of operations for the interim periods are not necessarily indicative of the results that may be expected on an annual basis. Consolidation and Investments in Joint Ventures The accompanying financial statements of the Company are presented on a consolidated basis and include all accounts of the Company, the Operating Partnership, the taxable REIT subsidiary of the Operating Partnership, subsidiaries of the Company or the Operating Partnership that are controlled and any variable interest entities (“VIEs”) in which the Company is the primary beneficiary.In general, a VIE is a corporation, partnership, trust or any other legal structure used for business purposes that either (a) has equity investors that do not provide sufficient financial resources for the entity to support its activities, (b) does not have equity investors with voting rights or (c) has equity investors whose votes are disproportionate from their economics and substantially all of the activities are conducted on behalf of the investor with disproportionately fewer voting rights.The Company consolidates properties that are wholly owned as well as properties it controls but in which it owns less than a 100% interest.Control of a property is demonstrated by, among other factors: · the Company’s ability to refinance debt and sell the property without the consent of any other partner or owner; · the inability of any other partner or owner to replace the Company as manager of the property; or · being the primary beneficiary of a VIE.The primary beneficiary is defined as the entity that has (i) the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance, and (ii) the obligation to absorb losses or the right to receive benefits that could potentially be significant to the VIE. The Company considers all relationships between itself and the VIE, including development agreements, management agreements and other contractual arrangements, in determining whether it has the power to direct the activities of the VIE that most significantly affect the VIE’s performance. 7 Parkside Town Commons The Company owns a non-controlling interest in one pre-development land parcel (Parkside Town Commons), which is accounted for under the equity method. Parkside Town Commons (the “Venture”) is owned through an agreement with Prudential Real Estate Investors (“PREI”).The Venture was formed with the purpose of developing, constructing, leasing, and managing a community shopping center in Cary, North Carolina.As of June 30, 2011, the Company owned a 40% interest in the Venture which, under the terms of the Venture, will be reduced to 20% upon the commencement of construction.All significant decisions for the joint venture, including those decisions that most significantly impact the venture’s economic performance, require unanimous joint venture partner approval. In February 2011, the Venture extended the maturity date of the construction loan on the Parkside Town Commons property to August 2013 at an interest rate of LIBOR plus 275 basis points and paid down the principal balance to $20.2 million.In connection with the loan extension, the Company and PREI contributed $5.5 million and $8.2 million, respectively, to the Venture, which was utilized to partially pay down the loan balance.The contributions and loan guarantee were consistent with each partner’s ownership interest.The Company’s share of the loan guarantee is $8.1 million. The Centre In February 2011, the Company completed the acquisition of the remaining 40% interest in The Centre, a consolidated redevelopment property, from its joint venture partners and assumed all leasing and management responsibilities.The purchase price of the 40% interest was $2.2 million, including the settlement of a $0.6 million loan previously made by the Company.The transaction was accounted for as an equity transaction as the Company retained its controlling financial interest.The carrying amount of the non-controlling interest was eliminated, and the difference between the fair value of the consideration paid and the non-controlling interest was recognized in additional paid-in capital. As of June 30, 2011, the Company had investments in six joint ventures that are VIEs in which the Company is the primary beneficiary. As of this date, these VIEs had total debt of $87.3 million which is secured by assets of the VIEs with net book values totaling $180.6 million.The Operating Partnership guarantees the debt of these VIEs; however, the VIEs could sell the properties before the performance under a guarantee would be required. The Company accounts for its investments in unconsolidated joint ventures under the equity method of accounting as it exercises significant influence over, but does not control, operating and financial policies.These investments are recorded initially at cost and subsequently adjusted for equity in earnings and cash contributions and distributions. Non-controlling Interests Non-controlling interests are reported as equity and the amount of consolidated net income specifically attributable to non-controlling interests is identified in the accompanying consolidated financial statements.The non-controlling interests in certain of our properties for the six months ended June 30, 2011 and 2010 were as follows: Non-controlling interests balance January 1 $ $ Net income allocable to non-controlling interests, excluding redeemable non-controlling interests Acquisition of non-controlling interest in The Centre ) — Distributions to non-controlling interests ) ) Non-controlling interests balance at June 30 $ $ The Company classifies redeemable non-controlling interests in the Operating Partnership in the accompanying consolidated balance sheets outside of permanent equity because the Company may be required to pay cash to unitholders upon redemption of their interests in the limited partnership under certain circumstances.The carrying amount of the redeemable non-controlling interests in the Operating Partnership is required to be reflected at the greater of historical book value or redemption value with a corresponding adjustment to additional paid-in capital.As of June 30, 2011 and 2010, the historic book value of the redeemable non-controlling interests exceeded the redemption value, so no adjustment was necessary.As noted above, non-controlling interests in certain properties receive an allocation of consolidated net income (loss) in that property.Redeemable non-controlling interests receive an allocation of consolidated net income (loss) after preferred dividends.The redeemable non-controlling interests in the Operating Partnership for the six months ended June 30, 2011 and 2010 was as follows: 8 Redeemable non-controlling interests balance January 1 $ $ Net loss allocable to redeemable non-controlling interests ) ) Accrued distributions to redeemable non-controlling interests ) ) Other comprehensive income allocable to redeemable non-controlling interests 1 Exchange of redeemable non-controlling interest for common stock ) ) Adjustment to redeemable non-controlling interests - operating partnership Redeemable non-controlling interests balance at June 30 $ $ 1 Represents the redeemable non-controlling interests’ share of the changes in the fair value of derivative instruments accounted for as cash flow hedges (see Note 7). The following sets forth comprehensive income allocable to redeemable non-controlling interests for the six months ended June 30, 2011 and 2010: Accumulated comprehensive loss balance at January 1 $ ) $ ) Other comprehensive income allocable to redeemable non-controlling interests 1 Accumulated comprehensive loss balance at June 30 $ ) $ ) 1 Represents the redeemable non-controlling interests’ share of the changes in the fair value of derivative instruments accounted for as cash flow hedges (see Note 7). The Company allocates net operating results of the Operating Partnership based on the partners’ respective weighted average ownership interest after preferred dividends.The Company adjusts the redeemable non-controlling interests in the Operating Partnership at the end of each period to reflect their interests in the Operating Partnership.This adjustment is reflected in the Company’s shareholders’ equity.The Company’s and the redeemable non-controlling weighted average interests in the Operating Partnership for the three and six months ended June 30, 2011 and 2010 were as follows: Three Months Ended June 30, Six Months Ended June 30, Company’s weighted average basic interest in Operating Partnership % Redeemable non-controlling weighted average basic interests in Operating Partnership % At both June 30, 2011 and December 31, 2010, the Company and the redeemable non-controlling ownership interests in the Operating Partnership were 89.0% and 11.0%. 9 Note 3. Earnings Per Share Basic earnings per share is calculated based on the weighted average number of shares outstanding during the period.Diluted earnings per share is determined based on the weighted average number of shares outstanding combined with the incremental average shares that would have been outstanding assuming all potentially dilutive shares were converted into common shares as of the earliest date possible. Potentially dilutive securities include outstanding share options, units in the Operating Partnership, which may be exchanged for either cash or common shares, at our option, under certain circumstances, and deferred share units, which may be credited to the accounts of non-employee trustees in lieu of the payment of cash compensation or the issuance of common shares to such trustees.Due to the Company’s net losses attributable to common shareholders for the three and six month periods ended June 30, 2011 and 2010, the potentially dilutive securities were not dilutive for those periods. Approximately 1.7 million outstanding common share options were excluded from the computation of diluted earnings per share because their impact was not dilutive for the three and six months ended June 30, 2011 and 2010, respectively. Note 4.Property Acquisitions In February, the Company acquired Oleander Point, a 52,000 square foot Lowe’s Foods-anchored retail shopping center in Wilmington, North Carolina, for $3.5 million.Subsequent to the acquisition, the Company executed a lease termination agreement with Lowe’s Foods and a new lease with Whole Foods.Construction at the center is currently scheduled to commence this summer, which we believe would permit Whole Foods to open in the second quarter of 2012. In June, the Company acquired Lithia Crossing, an 81,000 square foot unencumbered shopping center in Tampa, Florida for a purchase price of $13.3 million.The property is 95.6% leased, anchored by Stein Mart and features a diverse lineup of national, regional, and local tenants such as Cold Stone Creamery, Panera Bread, and Starbucks. The Company allocated the purchase price to the fair value of tangible assets and intangibles. The allocation of the purchase price is preliminary. Note 5. Mortgage and Other Indebtedness Consolidated mortgage and other indebtedness consisted of the following at June 30, 2011 and December 31, 2010: Balance at June 30, 2011 December 31, 2010 Line of credit $ $ Notes payable secured by properties under construction - variable rate Mortgage notes payable - fixed rate Mortgage notes payable - variable rate Net premiums on acquired debt Total mortgage and other indebtedness $ $ Consolidated indebtedness, including weighted average maturities and weighted average interest rates at June 30, 2011, is summarized below: 10 Amount Weighted Average Maturity (Years) Weighted Average Interest Rate Percentage of Total Fixed rate debt $ % 45 % Floating rate debt (hedged) % 22 % Total fixed rate debt, considering hedges % 67 % Notes payable secured by properties under construction - variable rate % 14 % Other variable rate debt % 41 % Floating rate debt (hedged) ) -0.8 -2.96
